Citation Nr: 1709684	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-50 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss, to include on an extraschedular basis.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1968 to February 1971.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2013 and April 2016, the Board remanded the claim on appeal for further development.  The case is again before the Board for further appellate proceedings.  

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed. 


FINDING OF FACT

During the entire appeal period, the Veteran's measured hearing loss was not shown to be worse than Level IV for the right ear and Level II for the left ear; and, the evidence does not present such an exceptional or unusual disability picture so as to render the regular schedular standards for a bilateral hearing loss disability impractical.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a compensable disability rating under the schedular criteria for the service-connected bilateral hearing loss disability have not been met or approximated, and the criteria for an extraschedular rating have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86(a), Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In April 2016, the Board remanded the case and directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to contact the Veteran and request that he submit a copy of the audiological report that he referenced in his September 2013 letter, which he alleges shows that he had speech recognition scores of 82.6 and 80 percent.  The AOJ did so by letter in May 2016, and to this date, the Veteran submitted another copy of this report.  The Board also directed the AOJ to contact the Veteran and request a new signed authorization for release of records from Dr. C. P. S.  The AOJ did so by letter in May 2016.  The Veteran submitted a new signed authorization for release of records from Dr. C. P. S. in May 2016.  The Veteran noted dates of treatment from August 23, 2010 to September 4, 2013.  Significantly, the Veteran then resubmitted the previously submitted medical treatment records from Dr. C. P. S., dated during these dates.  The Board also notes that the Veteran previously submitted a Form 21-4142 for disability Dr. C. P. S., in which he noted that he received treatment from Dr. C. P. S. on June 2009 and August 2010.  The Board notes that the Veteran previously submitted letters from Dr. C. P. S. dated July 2009 and August 2010 and treatment records from Dr. C. P. S. dated in February 2011, August 2010, and June 2009.  Because the Veteran has previously submitted the private treatment records from Dr. C. P. S., given that the Veteran resubmitted the same evidence after receiving notice that such treatment records were not associated with the claims file, and given that the treatment records from Dr. C. P. S. that are of record match the dates of treatment identified by the Veteran, the Board finds that all available relevant private medical evidence from Dr. C. P. S. has been obtained and associated with the claims file.  Thus, no further action was required from VA regarding this directive.  

The Board also directed the AOJ to afford the Veteran a VA examination to determine the severity of the Veteran's bilateral hearing loss.  The AOJ afforded the Veteran a VA examination in June 2016, and the VA examiner provided the requested information.  The claim was then readjudicated in a December 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the claims for increased ratings for the bilateral hearing loss disability is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in November 2008, January 2010, July 2013, and June 2016.  The examiners each conducted examinations and together provide sufficient information regarding the Veteran's hearing loss manifestations and functional impact thereof such that the Board can render an informed determination.  The Board finds that the examinations together, and in conjunction with the other evidence of record, are adequate for rating purposes.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  In this case, the VA examiners included reports as to the functional effects caused by the Veteran's hearing disability, and therefore the VA examinations are adequate for rating purposes.  Further, the Veteran himself has submitted reports as to the functional effects caused by his hearing loss disability.  The Board will discuss whether an extraschedular rating is warranted, below. 

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, for the reasons discussed below, the facts do not show that staged ratings are warranted.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss disability is currently evaluated as noncompensable for the entire appeal period under Diagnostic Code (DC) 6100 (hearing impairment).  The Veteran contends that this evaluation does not accurately depict the severity of his bilateral hearing loss.  DC 6100 pertains specifically to the hearing loss disability and the Veteran's symptoms of hearing loss, the Veteran is appropriately rated under DC 6100.

Evaluations of hearing loss must be conducted by a state-licensed audiologist and are based upon organic impairment of hearing acuity as measured by the results of a Maryland CNC speech discrimination test, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of disability ratings for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometric testing results are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or 
§ 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under DC 6100.  38 C.F.R. § 4.85.

When there is an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), defined as when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating will be determined pursuant to the Roman numeral designation for hearing impairment from either Table VI or Table VIA, which ever results in the higher numeral.  Also, each ear will be evaluated separately in this regard.  The Board acknowledges the Veteran's argument in his September 2013 letter that because he has puretone thresholds of 55 or more at one frequency in the left ear and at two frequencies in the right ear, his hearing loss should allegedly be evaluated as an exceptional pattern of hearing impairment under Table VIA.  However, 38 C.F.R. § 4.86(a) does not apply because for each of the Veteran's ears, the puretone threshold is 55 or greater for at most two frequencies per ear, and therefore the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more at any point during the appeal period.  

Because there is no evidence at any point during the appeal period of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b), defined as when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating provisions under 38 C.F.R. § 4.86(b) do not apply. 

The Veteran is competent to report his symptoms and observations, and the Board finds that such reports are credible.  The Veteran has reported multiple functional impairments due to his bilateral hearing loss disability.  In the November 2008 VA examination, the Veteran reported that having conversations with people is the situation that provides the greatest difficulty due to his hearing loss.  In the January 2010 VA examination, the Veteran reported that his hearing loss causes subjectively significant effects on occupation, in that his hearing loss causes hearing difficulty.  In an August 2010 letter, Dr. C. P. S. noted the Veteran's report that his hearing loss is causing him "quite a bit of difficulty in his work as well as social environment."  In the July 2013 VA examination, the Veteran reported that his hearing loss impacts his ability to work and in his daily life, in that he has difficulty understanding conversations in background noise.  In the June 2016 VA examination, the Veteran reported that due to his hearing loss he experiences difficulty hearing speech clearly over the telephone and he needs to stand close to people and face them in order to hear clearly what they were saying.  In the June 2016 VA examination, the Veteran also reported that he experienced much more difficulty hearing women's voices than men's voices.  In situations where background noise was present he reportedly often did not understand what people were saying. All of these factors reportedly have made his work staffing a customer service window more difficult.  

In an August 2010 statement, the Veteran reported that his job as a customer service representative at the reception desk includes duties such as answering phones, forwarding calls, and communicating with visitors who enter the lobby.  The Veteran reported that he often has trouble hearing and understanding callers, which frustrates the customers and his co-workers because he cannot adequately relay messages or transfer calls.  He stated that the same is true for customers who enter the lobby for information or appointments.  The Veteran noted, "I often have to leave my workstation and go into the lobby in order to hear them, thus leaving the phone unattended.  These circumstances negatively impact my coworkers and job performance."  The Veteran also reported that "any extraneous noise interferes with my ability to understand a direct conversation."  He noted that commotion in his workplace causes him to be unable to understand the simplest of conversations in his work area.  Because of this issue, the Veteran stated that he received an accommodation through this workplace, in that sound insulation in the walls surrounding his workstation was added.  

In this August 2010 statement, the Veteran reported:

My wife or daughter will often have to repeat things several times to the point that they yell it at me in frustration.  It comes across as mean and angry and has prompted more than one domestic argument.  In social situations, I often cannot participate in a conversation without continually asking people to repeat themselves.  I get frustrated and embarrassed to the point that I pretend to be following the conversation, just smile and nod my head.  This [inability to participate fully in conversation] is also not conducive to effective networking and further hinders any professional endeavors.  

The Veteran also noted that he interacts daily at work and at home with women, and their voices are predominately in the higher frequency range and are thus hard for him to hear and understand. 

The Veteran's wife, friend, and work colleagues are competent to report their observations of the Veteran, and the Board finds that such reports are credible.  In an August 2010 statement, the Veteran's wife stated that the Veteran's hearing problem causes the television and radio to be turned up higher than the family can stand it.  She noted that the family spends much of their conversations repeating what they have said, often more than once, before the Veteran can understand.  She stated that as a result "many times tempers are lost and his feelings are hurt."  An August 2010 statement from the Veteran's friend noted that he has known the Veteran for almost forty years, and that the Veteran's hearing loss has caused inability to interact with others at normal conversational levels, often resulting in misinterpretation of the subject matter and his having to request others to repeat themselves and/or speak louder.  The Veteran's friend also noted that he has noticed the Veteran's frustration with his inability to hear well enough to keep up with others at meetings and group discussion situations, which has resulted in the Veteran's diminished level of participation in these situations and post-discussion requests to review the material discussed.  

In an August 2010 statement from the Veteran's work colleague, D. K. noted that while working with the Veteran, she must repeat herself to the Veteran.  She noted that because of a glass enclosure at the front desk, in which others are able to communicate with customers, the Veteran must go into the lobby to offer assistance to customers because he finds it difficult to hear the customers.  D. K. noted that she has observed "numerous other instances...how his hearing has impacted his ability to perform his customer service duties without an extra amount of effort on his part on the part of his co-workers."  In an August 2010 statement from the Veteran's work supervisor, K. M., noted that she must speak at a higher level than normal for her or other supervisees in order for the Veteran to understand her.  She also noted that unlike the employee who previously held the Veteran's position, the Veteran must exit the secured workspace and go into the reception area in order to hear customers' questions to assist them, and thus the Veteran cannot avail himself of the safety mechanism of the workspace when trying to hear customers' inquiries.  K. M. also noted that the Veteran received the accommodation of soundproofing between his desk and the point of entry for the workspace.  

The Board has considered these lay statements as to the subjective severity of the Veteran's bilateral hearing loss and functional impairments thereof and the Veteran's contention that his current disability ratings do not accurately depict the severity of his bilateral hearing loss and the functional impairments that result therefrom.  For example, in an August 2010 statement, the Veteran stated that he believes that past audiometric testing results do not adequately reflect the impact of his hearing loss on his life.  However, the Board finds that the audiological testing as to the severity of bilateral hearing loss is essentially a medical matter.  The record does not indicate that the Veteran has medical expertise or training, including in the field of audiology.  Thus, his contention that his subjective hearing loss is objectively more severe than as reflected in the audiological testing results of record is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that his subjective hearing loss is objectively more severe than as reflected in the audiological testing results of record, and that the audiological testing results of record do not accurately reflect the objective severity of his hearing loss, have no probative value and are outweighed by the objective audiometric testing results of record performed by the audiologists in this case.  To the extent that the Veteran disagrees with how degrees of hearing impairment correspond with various disability ratings, the Board is bound by the law governing how to measure and compensate hearing loss disabilities.  Thus, the Board is not able to review the schedule of ratings itself.  

The Board acknowledges that the Veteran's representative stated in the January 2017 Appellant's Post-Remand Brief that the Veteran argues that VA audiometric testing does not adequately portray the severity of his disability "due to its having been conducted in the sterile quiet of an audiology booth and does not reflect the severity of his condition in the aspect of normal, daily life."   However, this argument is without merit because the Court of Appeals for Veterans Claims (Court) held in Doucette v. Shulkin, No. 15-2818 (March 6, 2017) that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in different contexts, to include in an everyday work environment and in work settings in the presence of environmental noise, as these are precisely the effects that VA's audiometric test are designed to measure.  See Doucette, at p. 4-5.  

The November 6, 2008 VA examination showed the right ear puretone threshold average was 27.5 decibels, and the speech discrimination score was 96 percent.  After applying Table VI, the right ear has a numerical designation of Level I.  The left ear puretone threshold average was 27.5 decibels, and the speech discrimination score was 100 percent.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  

In a July 27, 2009 letter from Dr. C. P. S., Dr. C. P. S. referred to a June 8. 2009 private evaluation and noted that on this evaluation, the Veteran's speech frequencies are about 10 to 15% worse than shown in the VA audiogram dated November 2008.  The June 8, 2009 private audiogram showed the right ear puretone thresholds were 15 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 50 decibels at 3000 Hertz, and 60 decibels at 4000 Hertz, with a right ear puretone threshold average of 37.5 decibels.  Though it is not clear whether Dr. C. P. S. used the Maryland CNC test to render controlled speech discrimination scores, the Board will resolve doubt in favor of the Veteran and consider the speech discrimination scores rendered by Dr. C. P. S.  The right ear speech discrimination score was 96 percent.  After applying Table VI, the right ear has a numerical designation of Level I.  The June 8, 2009 private audiogram showed the left ear puretone thresholds were 15 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 50 decibels at 3000 Hertz, and 55 decibels at 4000 Hertz, with a left ear puretone threshold average of 35 decibels.  The left ear speech discrimination score was 100 percent.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  

The January 15, 2010 VA examination showed the right ear puretone threshold average was 33.75 decibels, and the speech discrimination score was 96 percent.  After applying Table VI, the right ear has a numerical designation of Level I.  The left ear puretone threshold average was 31.25 decibels, and the speech discrimination score was 100 percent.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  

A February 2, 2011 private audiogram from Dr. C. P. S. showed the right ear puretone thresholds were 35 decibels at 1000 Hertz, 45 decibels at 2000 Hertz, 65 decibels at 3000 Hertz, and 80 decibels at 4000 Hertz, with a right ear puretone threshold average of 56.25 decibels.  The right ear speech discrimination score was 82 percent.  After applying Table VI, the right ear has a numerical designation of Level IV.  The February 2, 2011 private audiogram showed the left ear puretone thresholds were 20 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 40 decibels at 3000 Hertz, and 65 decibels at 4000 Hertz, with a left ear puretone threshold average of 36.25 decibels.  The left ear speech discrimination score was 92 percent.   After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  

The July 16, 2013 VA examination showed the right ear puretone threshold average was 38 decibels, and the speech discrimination score was 88 percent.  After applying Table II, the right ear has a numerical designation of Level II.  The left ear puretone threshold average was 35 decibels, and the speech discrimination score was 84 percent.  After applying Table VI, the left ear has a numerical designation of Level II.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  

The Board acknowledges that in his September 2013 letter, the Veteran stated that he attached an Audiology Exam report that allegedly showed that he had speech recognition scores of 82.6 and 80 percent.  In a May 2016 statement, the Veteran clarified that this report was an audiology examination performed by VA, and the Veteran submitted another copy of this report, which is a copy of the VA audiologist's notes from the July 2013 VA examination.  In his May 2016 statement, the Veteran argues that the VA audiologist miscalculated the right ear speech recognition score, and essentially that the VA audiologist misinterpreted the right and left ear speech recognition testing results.  Essentially, the Veteran argues that the average of the three Maryland CNC scores per ear should be the speech recognition score for each ear, which the Veteran contends is 82.6 percent for the right ear, and 80 percent for the left ear.  However, there is no medical evidence of record and no indication in the law that the scoring results of a Maryland CNC test should be the average of three speech recognition tests.  Further, as discussed above, the record does not indicate that the Veteran has medical expertise or training, including in the field of audiology.  Thus, his lay opinions that the July 2013 VA audiologist provided incorrect Maryland CNC scores, or that the July 2013 VA audiologist misinterpreted the testing results in rendering the speech recognition scores, are not competent and have no probative value.  Therefore, the Veteran's argument that his July 2013 VA examination showed that he had speech recognition scores of 82.6 and 80 percent is outweighed by the July 2013 VA audiologist's reported speech recognition scores of 88 and 84 percent.  

The June 6, 2016 VA examination showed the right ear puretone threshold average was 55 decibels, and the speech discrimination score was 80 percent.  After applying Table II, the right ear has a numerical designation of Level IV.  The left ear puretone threshold average was 44 decibels, and the speech discrimination score was 84 percent.  After applying Table VI, the left ear has a numerical designation of Level II.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  

On review, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met or approximated under DC 6100 for the entire appeal period.  The Board concludes that the currently assigned noncompensable rating is appropriate for the entire appeal period.  

At no point during the appeal period have the criteria for a higher rating been met.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a higher rating is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

A request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Board acknowledges that the record shows that the Veteran was unemployed during the earlier part of the appeal period.  However, an August 2008 VA treatment shows that he lost his job in Human Resources at that time due to downsizing, and there is no indication that he was unable to secure or maintain gainful employment during this period of unemployment during the earlier part of the appeal period due to his service-connected bilateral hearing loss disability.  The Board also acknowledges that the Veteran's bilateral hearing loss impacts his ability to work, as discussed above.  However, the record, to include the June 2016 VA examination and the Veteran's August 2010 statement, shows that the Veteran is still employed and has been employed since at least 2010.  

Further, the Board does not find that the Veteran's receipt of an accommodation through the federal government, in the form of insulation in the wall of his workspace as described above, reasonably raises a question of whether the Veteran's employment is marginal employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (Census), as the poverty threshold for one person.  Even where earned annual income exceeds the poverty threshold, marginal employment may exist when the Veteran's employment is limited to employment in a protected environment such as a family business, to self-employment, or to odd jobs.  There is no indication that the Veteran's earned annual income does not exceed the poverty threshold.  Further, the Board finds that an accommodation in the form of insulation in the walls through official means in the federal government does not reasonably raise a question as to whether the Veteran's employment with HUD is in a "protected environment" such as family business, self-employment, or to odd jobs.  For these reasons, the Board finds that the question of whether the Veteran's employment is marginal is not reasonably raised by the record. 

Significantly, though the Veteran has submitted multiple statements as to how his hearing loss disability impacts his ability to work, the Veteran himself has not argued that his hearing loss disability prevents him from securing and maintaining employment.  For these reasons, the Veteran is not shown to be precluded from securing and maintaining substantially gainful employment as a result of his service-connected disability on appeal.  Thus, TDIU, to include on temporary basis, has not been reasonably raised by the record and is not before the Board at this time.  


Extraschedular Evaluation

Per the Board's June 2013 remand, the AOJ referred the issue of entitlement to an extraschedular evaluation for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1) to the VA Director of Compensation and Pension Service.  In an August 2013 determination, the VA Director of Compensation and Pension Service considered this issue and found that the Veteran's hearing loss does not significantly impact employment and that this case does not present such an exceptional or unusual disability picture which would render application of regular rating schedular standards impracticable.  Thus, in August 2013, the VA Director of the Compensation and Pension Service denied entitlement to an extraschedular evaluation for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1).  The issue of entitlement to an extraschedular evaluation for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1) is now before the Board for appellate adjudication. 

The Board notes that though the VA Director of Compensation and Pension Service also considered an extraschedular TDIU under 38 C.F.R. § 4.16(b) in its August 2013 determination, the matter of TDIU is not reasonably raised by the record and is not before the Board, as discussed above.  Thus, the matter of a TDIU, to include on an extraschedular basis, is not on appeal and is not before the Board.

To warrant an extraschedular rating, the Board is governed by the elements provided in Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must determine whether the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  38 C.F.R. § 3.321(b).  This determination requires the satisfaction of the following elements:  (1) The evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Thus, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  (2) The claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  The first element compares a claimant's symptoms to the rating criteria while the second element addresses the resulting effects of those symptoms.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Although these elements are interrelated, they involve separate and distinct analyses, and if either element is not met, then an extraschedular rating is not warranted.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and an extraschedular rating must be denied.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In Doucette v. Shulkin, No. 15-2818 (March 6, 2017), the Court held that the ratings criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech, including in an everyday work environment, as these are precisely the effects that VA's audiometric test are designed to measure.  See Doucette, at p. 4-5.  The Court further held that when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  Id. at p. 4. Specifically, the Court discussed how VA's rating criteria for hearing loss provides for evaluating hearing loss based on a combination of puretone averages and speech discrimination, measuring a Veteran's ability to hear sound at specific frequencies and volumes and to identify spoken words, respectively.  Id.  The Court also noted that the 1994 amendments to 38 C.F.R. § 4.85 expressly recognizes exceptional patterns of hearing impairment, such that VA can fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting, such as every day work environments and in the presence of environmental noise, which often cannot be overcome by the use of hearing aids.  Id.

Here, the Board finds that the evidence in this case does not present such an exceptional or unusual disability picture so as to render the regular schedular standards impractical.  Pursuant to Doucette, as discussed above, the established criteria found in the rating schedule for hearing loss contemplate the inability to hear or understand speech or to hear other sounds in various contexts, and the criteria contemplates inability to hear sound at specific frequencies and volumes and to identify spoken words, including when in the presence of environmental noise.  In this case, the Board finds that the evidence of record reflects that the Veteran's severity and symptomatology of hearing loss is contemplated by the regular schedular standards.  

The Board discussed the Veteran's subjective symptomology of his hearing loss and the functional impairments due to the same, above.  The competent and credible statements of the Veteran, his wife, his friend, and his work colleagues, show that the Veteran's functional impairments include difficulty having conversations with people in various contexts, to include at work and in the presence of environmental noise, and to include with females who speak at higher frequencies.  These statements also reflect that the Veteran has difficulty hearing sounds and has difficulty understand speech, thereby resulting in impaired communication with others in person, in groups, and over the phone.  Per Doucette, these such functional impairments of difficulty understanding speech and hearing sounds are contemplated by the rating criteria.  

There is no report of other functional effects of his bilateral hearing loss disability, such as dizziness, vertigo, ear pain, recurrent loss of balance, or social isolation due to difficulties communicating.  See generally Doucette at p. 4 (providing that if there is evidence in a case of such example symptoms, the Board is required to explain whether the rating criteria contemplate the functional effects of those symptoms). The Board acknowledges that the Veteran feels hurt when his family members yell at him in order for him to understand them, that the Veteran and his family often feel frustrated due to the Veteran's difficulties understanding their speech or understanding sounds and speech from the television and radio, and that the Veteran often feels embarrassed and frustrated when he is unable to follow the conversations of others and because he often must ask others to repeat themselves loudly.  The Board also acknowledges that the Veteran's participation in group discussion situations is diminished due to his difficulties to following the discussion.  

Though the Board acknowledges that the Veteran feels frustrated, embarrassed, and hurt due to his difficulties communicating and hearing and understanding discussion and conversation while in social situations such as group meetings and while speaking with his family, the Veteran is not prevented from attending group discussions and meetings, he continues to work as a customer service representative, and he apparently continues to converse with his family and others.  There is no indication that the Veteran is isolated from others, such as his friends, work colleagues, and family, due to his difficulties communicating.  Thus, though the Veteran's day to day functioning in work and in other contexts is impacted by his difficulties communicating, there is no lay report or other indication in the record that the Veteran is socially isolated due to his difficulties communication.  On review, the Board finds that this symptomology due to his difficulties communicating and the functional impairments due to the same are contemplated by the schedular rating criteria.  

On review, after comparison of the Veteran's disability picture with the schedular rating criteria's contemplated symptoms, severity thereof, and functional impairments therefrom, the Board finds that the Veteran's level of severity and symptomatology of his service-connected hearing are contemplated by the established criteria found in the rating schedule for a hearing loss disability.  Accordingly, the Board finds that the evidence does not present such an exceptional or unusual disability picture that the available schedular evaluations for the service-connected hearing loss disability are inadequate.  

Regarding the second element of Thun, the Board acknowledges the Veteran's argument, such as in his May 2016 statement, that his hearing loss causes "significant" or "marked" effects on his occupation.  Specifically, the Veteran and his work colleagues have reported the above-described instances of how difficulties with understanding speech, communicating, and hearing impacts his ability to work as a customer service representative.  However, as discussed above, the Board has found that the evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Specifically, because the Veteran's reported difficulties are work are due to difficulties communicating, hearing sounds at specific frequencies and volumes, and identifying spoken words, to include in a real life industrial setting in the presence of environmental noise, the assigned evaluation and the schedular rating criteria for hearing loss contemplate the Veteran's symptoms and occupational impairments.  See Doucette at p. 4.  Because the Board has found that the evidence in this case does not present such an exceptional or unusual disability picture so as to render the regular schedular standards impractical, the second Thun element (whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization) is not reached. 

On review, the Veteran's reported impairments in functioning in his daily life including employment are contemplated by the schedular rating criteria for hearing loss, and the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss disability, which is manifested by decreased hearing and difficulty understanding speech in various contexts, to include difficulties hearing sound at specific frequencies and volumes and to identify spoken words in social situations and in the everyday work environment in the presence of environmental noise.  For the reasons discussed above, the ratings assigned contemplate the Veteran's disability picture, to include the functional effects thereof. 

Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is currently evaluated for bilateral hearing loss, rated as noncompensable, and for bilateral tinnitus, rated as 10 percent disabling.  However, the Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities, when considered together, do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected bilateral hearing loss results in further disability or symptoms that have not been attributed to a specific service-connected condition when looked at in combination with his bilateral tinnitus.  

For these reasons, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied, to include on an extraschedular basis.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


